United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
SMITHSONIAN INSTITUTION, OFFICE OF
PROTECTION SERVICES, NATURAL
HISTORY MUSEUM, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1671
Issued: May 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2009 appellant filed a timely appeal of the March 12, 2009 decision of the
Office of Workers’ Compensation Programs, which reduced his compensation benefits to zero.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
this case.
ISSUE
The issue is whether the Office properly determined that appellant’s actual earnings fairly
and reasonably represented his wage-earning capacity.
On appeal, appellant contends that he is disabled and unable to earn the wages he
received while working for the employing establishment and that the Office based its decision
reducing his compensation benefits to zero on a job he held for less than two months.

FACTUAL HISTORY
On July 10, 2000 appellant, then a 34-year-old museum protection officer, filed an
occupational disease claim, alleging plantar fasciitis and bone spurs to both feet due to standing
on cement and hard floors. On July 20, 2001 the Office accepted his claim for aggravation of
bilateral plantar fasciitis. It paid appropriate wage-loss compensation and medical benefits.
Appellant received vocational rehabilitation in 2002 and 2003. He did not complete a
Form CA-1032 that was sent to him on October 10, 2007 and did not keep the Office apprised of
his address for a period of two years. Appellant completed a Form CA-1032 on December 13,
2007 and indicated that he had been employed with three different trucking companies over the
prior year. An itemized statement of earnings from the Social Security Administration
confirmed that appellant worked for various transport/hauling companies in 2005 and 2007.
Appellant began vocational rehabilitation on May 2, 2008 and was provided with job placement
services through November 30, 2008.
In a letter to the Office dated February 15, 2009, appellant indicated that he worked for
Lotus, L.L.C. (hereinafter Lotus) from November 24, 2008 to January 28, 2009. He noted that
he was released five days after he broke his thumb. Appellant stated, “The purported reason was
a work slow-down in the oil field, although my superior hinted that the actual reason was my
injury.” He noted that his salary was $17.00 per hour.
In response to a letter from the Office dated January 30, 2009, the employing
establishment indicated that the current base salary for the position appellant held on the date of
injury was $27,037.00 per year.
By decision dated March 12, 2009, the Office found that appellant’s actual wages as a
driver for Lotus, effective November 24, 2008, with wages of $682.29 per week ($17.00 per
hour) represented his wage-earning capacity as he demonstrated an ability to perform the duties
of the job for two months or more. The position was found suitable to his partially disabled
condition. The Office noted that appellant’s date-of-injury pay rate was $465.73 effective
June 22, 2000 and that the current pay rate for his date-of-injury position effective March 12,
2009 was $519.88. It concluded that, as appellant’s wages exceeded the wages of the job he held
when injured, his entitlement to wage-loss compensation ended when he was reemployed with
no loss in wage-earning capacity.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1
Disability means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.2

1

5 U.S.C. § 8102(a).

2

20 C.F.R. § 10.5(f).

2

In determining compensation for partial disability, the wage-earning capacity of an
employee is determined by the employee’s actual earnings if the employee’s actual earnings
fairly and reasonably represent his wage-earning capacity.3 Generally, wages actually earned are
the best measure of a wage-earning capacity and in the absence of evidence showing that they do
not fairly and reasonably represent the injured employee’s wage-earning capacity must be
accepted as such measure.4
In the case of Albert C. Shadrick,5 the Board set forth the principle that, if current actual
earnings are used as one of the factors in computing an employee’s wage-earning capacity, then
the current increased wage for the employee’s original job should also be used to avoid any
distortions caused by changes in business conditions since the injury. Following this principle,
the Office established the Shadrick formula as the method of computing compensation when
determining an injured worker’s wage-earning capacity.6
The Federal (FECA) Procedure Manual provides that the Office any make a retroactive
wage-earning capacity determination if an employee has worked in the position for at least 60
days, the position fairly and reasonably represented his wage-earning capacity and the work
stoppage did not occur because of any change in the injury-related condition affecting the ability
to work.7
ANALYSIS
The Board finds that the Office did not properly determine appellant’s wage-earning
capacity. When the Office learns that an employee has returned to alternative work more than 60
days after the fact, the claims examiner may consider a retroactive loss of wage-earning
determination. Such a determination is generally to be considered appropriate where an
investigation reveals that appellant held private employment and had substantial earnings, which
were not reported to the Office or were otherwise not used in adjusting compensation
entitlement.8
The March 12, 2009 decision constitutes a retroactive wage-earning capacity
determination. Appellant returned to work on November 24, 2008 and worked in this position
until January 28, 2009. He informed the Office of this employment in a February 15, 2009 letter
after he started working at Lotus. The Office reduced appellant’s compensation in its March 12,
2009 decision finding that his actual earnings represented his wage-earning capacity as he held
3

5 U.S.C. § 8115(a).

4

Don J. Mazurek, 46 ECAB 447 (1995).

5

5 ECAB 376 (1953).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.2 (December 1993). For the formula itself, see id., Computation of Compensation, Chapter
2.900.16.c (January 1991).
7

Id. at Chapter 2.814.7(c) (December 1993).

8

Id. at Chapter 2.814.7(e).

3

the position for more than 60 days. The Office found only that the position was “suitable”
because he had demonstrated his ability to perform the duties for two months. The Office did
not address how such employment fairly or reasonably represented appellant’s wage-earning
capacity, or whether his subsequent work stoppage was due to his injury-related condition, as
required by its procedures.9 The Office did not address appellant’s vocational rehabilitation or
his position at Lotus as part of its adjudication. Accordingly, it did not fully consider all criteria
for making a retroactive wage-earning capacity determination.10
CONCLUSION
The Board finds that the Office improperly determined appellant’s wage-earning
capacity. The Office did not follow its procedures in making a retroactive loss of wage-earning
capacity decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 12, 2009 is reversed.
Issued: May 14, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

10

Id.; see also Selden H. Swartz, 55 ECAB 272 (2004).

4

